Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The previous 112 rejections have been overcome. 
The previous 103 rejection bene overcome by amendment but the current rejection is final based on the IDS and prior art used in applicant’s commonly owned application 16/340005. Further, claim 28 has been amended. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatcher et al. (US 2014/0223981) in view of Ghosh (WO 2014/167583). 
Hatcher teaches a plant enhancement method using an Haematococcus cell that can be used in an overlapping range by volume. The cells can be subjected to the claimed process for preparation (0029; 0031-0032; 0035). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Hatcher does not teach a method that further comprises administering Kappaphycus, Ascophyllum, Macrocystis, Fucus, Laminaria, Sargassum, Turbinaria, or Durvilea. 
Ghosh teaches that Kappaphycus alvarezi seaweed sap is a plant stimulant that will enhance crop quality and yield (page 1, lines 21-35; page 2, line 35-page 3, line 33). Because increasing food production and biomass for energy are challenging goals for humanity, it would have been obvious to one 
Regarding claim 23, a liquid extract of Kappaphycus is used (col. 1, lines 23-24). 
Claims 2-6, 20-21 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatcher et al. (US 2014/0223981) in view of Ghosh (WO 2014/167583) as above, further in view of Heliae (US 2013/0167432).
Heliae teaches a concentration of 1-5% by volume (0020). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the algae as taught in Heliae in the process taught in Hatcher so that the carbon and nitrogen fixation of plants could be promoted as taught in Hatcher. 
Regarding claim 3, Heliae teaches freeze-drying (0032). 
Regarding claim 4, Hatcher teaches administering (0073). 
Regarding claim 5, Hatcher teaches a solid growth medium as taught. 
Regarding claim 6, Hatcher teaches enhancing one of the claimed characteristics (0068). 
Regarding claim 29, Hatcher teaches applying to a plant. 
Regarding claims 20-21, Hatcher teaches that the soil can be treated in rows in the claimed rate (0073). 
Claims 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatcher et al. (US 2014/0223981 in view of Heliae (US 2013/0167432), as above, further in view of Bartley (US 20120094831).
Bartley teaches methods of accelerating emergence and maturation of plants by administering effective amounts of Chlorella cells that can be used whole or lysed and are applied in mixotrophic conditions. It would have been obvious to use the cells of Bartley in addition to those taught in Hatcher . 
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatcher et al. (US 2014/0223981) in view of Ghosh (WO 2014/167583) as applied to claim 1 above, and further in view of Shinde (US 9,386,774). 
Hatcher and Ghosh do not teach a low volume irrigation system or soil drench application for administering a composition to the soil. 
Shinde teaches that it is known in the art to use a low volume irrigation system or a soil drench method in order to apply a liquid fertilizer composition made from algae (Soil Application). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the treatment method of Shinde in the invention of Hatcher because Shinde indicates that the liquid algae fertilizer can be effectively administered in this well-known method. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11-04-2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732